DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record, taken alone or in combination, fails to disclose or render obvious a whispering gallery mode resonator comprising, among other things, a waveguide comprising an input optical waveguide, an inner surface waveguide and an output optical waveguide, two end surfaces of said input optical waveguide are connected with an end surface of a core of said first single-mode fiber and an end surface of said inner surface waveguide respectively, two end surfaces of said output optical waveguide are connected with an end surface of a core of said second single-mode fiber and the other end surface of said inner surface waveguide respectively; and said inner surface waveguide has an evanescent field.
	The closest relevant prior art of record, Xiao et al. (U.S. PG Pub. # 2014/0314375 A1), teaches a hollow core fiber (30), a waveguide resonant cavity (14), and two single-mode fibers (32 and 34) in fig. 1, but fails to teach or suggest the waveguide as claimed. 
Thus, with no teaching from the prior art, and without the benefit of applicant's teachings, there is no motivation for one of ordinary skill in the art to combine/modify the prior art of record in a manner so as to create the claimed invention. 



Conclusion
This application is in condition for allowance except for the following formal matters: 
Claim 1 is objected to because of the following informalities:  
Line 8: “the other end” should read “an other end”;
Line 9: “the other surface” should read “an other end surface”.
Claim 6 is objected to because of the following informalities:  
.
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294.  The examiner can normally be reached on M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/CHAD H SMITH/Primary Examiner, Art Unit 2874